Supreme Court of Florida
                                     ____________

                                     No. SC17-1375
                                     ____________


                              ROCCO GIORDANO,
                                  Petitioner,

                                          vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                 [November 9, 2017]

PER CURIAM.

      This cause having heretofore been submitted to the Court on Certified Direct

Conflict of Decisions pursuant to Article V, Section 3(b)(4), Florida Constitution

(1980), and Florida Rule of Appellate Procedure 9.030(a)(2)(A)(vi), and the Court

having determined that it should decline to exercise jurisdiction, it is ordered that

the Petition for Review is denied.

      No Motion for Rehearing will be entertained by the Court. See Fla. R. App.

P. 9.330(d)(2).

LEWIS, CANADY, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., dissents with an opinion, in which LABARGA, C.J., and
QUINCE, J., concur.
PARIENTE, J., dissenting.

      For the reasons stated in my dissenting opinion in Flynn v. State, No. SC17-

1197 (Fla. Nov. 9, 2017), at 1 (Pariente, J., dissenting), I would accept jurisdiction

in this certified conflict case. See Giordano v. State, 42 Fla. L. Weekly D1415,

2017 WL 2664697 (Fla. 4th DCA June 21, 2017).

LABARGA, C.J., and QUINCE, J., concur.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      Fourth District - Case No. 4D15-4451

      (Broward County)

Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender,
Fifteenth Judicial Circuit, West Palm Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Celia A. Terenzio,
Bureau Chief, and Jeanine Germanowicz, Assistant Attorney General, West Palm
Beach, Florida,

      for Respondent




                                         -2-